Title: Proclamation re British ship Cambrian, 20 December 1806
From: Jefferson, Thomas
To: 


                        
                            
                                20 December 1806
                            
                        
                        Whereas by a Proclamation bearing date the 3d. day of May last, for reasons therein stated, the British
                            vessels of war called the Leander, the Cambrian, & the Driver, were for ever interdicted the entrance of the harbors &
                            waters under the jurisdiction of the US. and in case of any of them re-entering the harbours or waters aforesaid, all
                            intercourse with them was forbidden, all supplies and aid prohibited from being furnished them under the penalties by law
                            provided: And whereas one of the said armed vessels, the Cambrian, has lately entered into the waters of the Chesapeake,
                            within which, with certain other British armed vessels, she still remains: I have therefore thought fit to issue this my
                            Proclamation, forbidding, so long as the said Cambrian shall be within the waters of the Chesapeak, all intercourse, not
                            only with the said armed vessel the Cambrian, but with every armed vessel of the same nation, their officers & crews now
                            in the sd. bay of Chesapeak, or it’s waters, or which may enter the same. And I do declare & make known, that if any
                            person from, or within, the jurisdictional limits of the US. shall afford any aid to any of the said armed vessels,
                            contrary to the prohibition contained in this proclamation, either in repairing any of them, or in furnishing them, their
                            officers or crews, with supplies of any kind, or in any manner whatsoever, or if any pilot shall assist in navigating any
                            of the said armed vessels, unless it be for the purpose of carrying them, in the first instance, beyond the limits &
                            jurisdiction of the US. such person or persons shall, on conviction, suffer all the pains & penalties by the laws
                            provided for such offences. And I do hereby enjoin & require all persons bearing office civil or military, within the
                            US. and all others, citizens or inhabitants thereof, or being within the same, with vigilance & promptitude, to exert
                            their respective authorities, & to be aiding & assisting to the carrying this proclamation and every part thereof into
                            full effect.
                        In testimony whereof I have caused the seal of the US. to be affixed to these presents, and have signed the
                            same with my hand. Given at the city of Washington the 20th. day of December in the year of our lord 1806. and of the
                            sovereignty & independance of the United States the thirty first.
                        
                            Th:J.
                        
                        
                            this was not issued, the Cambrian having gone off
                        
                    